CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A (Post-Effective AmendmentNo. 57) of our report dated February 28, 2014, relating to the financial statements and financial highlights of the Litman Gregory Funds Trust, comprising Litman Gregory Masters Equity Fund, Litman Gregory Masters International Fund, Litman Gregory Masters Smaller Companies Fund and Litman Gregory Masters Alternative Strategies Fund, for the year ended December 31, 2013, and to the references to our firm under the headings “Financial Highlights” in the Prospectus and “General Information” in the Statement of Additional Information. Cohen Fund Audit Services, Ltd. Cleveland, Ohio April 30, 2014
